DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 8 recite “fellow users who ride in the same vehicle”, “each of the fellow users”, and then recite “terminal used by the fellow user”. “The fellow user” limitation renders the scopes of the claims indefinite because it is unclear if this fellow user is among the plurality of “fellow users” and/or “each of the fellow users”, or a different fellow user (who may be unrelated to the fellow users who ride on the same vehicle), using the second terminal as referred to in the last limitation of the claim. 
Claims 2-6 depend from claim 1, include all of its limitations, and does not overcome its deficiencies. Therefore, claims 2-6 are rejected in the same manner as claim 1. 
Claim 2 recites, “the number of fellow users is one”. There is insufficient antecedent basis for the term “number of fellow users” neither in the claim, nor in independent claim 1 from which claim 2 s), however, it does not refer to their number or count. This renders the scope of the claim indefinite. 
Claims 4 and 6 depend from claim 2, include all of its limitations, and do not cure its deficiencies. Therefore, claims 4 and 6 are rejected based on the same rationale as claim 2. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US10008101B2).
Regarding claim 1, Zhang et al. teaches an information processing apparatus in a mode in which a plurality of users share a same vehicle (Abstract; Col. 4: Lines 8-11); the information processing apparatus comprising a controller including at least one processor (Col. 17, Lines 5-9); the controller configured to execute: setting, when a combination of a driving user who drives the vehicle and fellow users who ride in the same vehicle is determined; a scheduled traveling route, which is a route along which the vehicle is scheduled to travel from a getting-in spot to a getting-off spot of each of the fellow users (Col. 17, Lines 12-20: “The target vehicle may be taking a passenger, a driver, and/or goods”; Col. 11, Lines 65-67: “two or more passengers may carpool via the online transportation service platform”; 
Regarding claims 7 and 8, all limitations have been examined with respect to the functions/steps in claim 1. The functions/steps taught/disclosed in claim 1 can clearly perform the functions in claims 7 and 8. Therefore, claims 7 and 8 are rejected under the same rationale. 
Regarding claim 2, Zhang et al. teaches the features of claim 1 and further teaches upon detecting that the vehicle is traveling off the scheduled traveling route, the controller transmits the warning information to the first user terminal and the second user terminal (Fig. 6, Step 690; Col. 21, Lines 34-40) on condition that the number of fellow users in the vehicle is one (Col. 21, Lines 54-56; Col. 23, Lines 22-23; The system is capable of carpooling several passengers, however, the off-route emergency situation is merely described with respect to “[a driver + a passenger]” system).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of UEDA (JP2005182146A). 
Regarding claims 3 and 4, Zhang et al. teaches the warning information includes information asking whether or not to agree that the vehicle is traveling off the scheduled traveling route (Fig. 9A-C, Col. 27, Lines 58-66; Col. 28, Lines 5-11), receiving information indicating an agreement that the vehicle is traveling off the scheduled traveling route from both the first user terminal and the second user terminal (Col. 28, Lines 5-11; Shaking the phone symbolizes the “agreement” that an emergency is occurring due to going off-route); and transmitting a travelling route including a route along which the vehicle is actually traveling to the first user terminal and the second user terminal (Col. 17, Lines 62-65)
However, Zhang et al. does not teach the controller resets a new scheduled traveling route including a route along which the vehicle is actually traveling. 
On the other hand, UEDA teaches the controller resets a new scheduled traveling route including a route along which the vehicle is actually traveling ([0053]; [0054]). It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current invention to modify the Zhang et al. reference and include features from the UEDA reference, such that the alert or warning help signal/information available to the user terminal (specifically the driver terminal in reference to the first terminal) in Zhang involves a new, reset route or schedule when it is determined that the vehicle is travelling off-route. This will provide an informative and convenient platform for the driver regarding any sudden/ accidental changes that may occur along the route, and may provide further help (safety, escape) options for the occupant of the vehicle in case of an emergency that triggers the deviation from the originally scheduled route. 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. and UEDA in further view of KLEINSTUCK (US2014139330A1).
Regarding claims 5 and 6, Zhang et al. teaches that the controller fails to receive the information indicating an agreement that the vehicle is traveling off the scheduled traveling route from both the first user terminal and the second user terminal (Fig. 9A-C: agreement (i.e. Shaking the phone, and/or pressing the alert button; if the user does not shake the phone, or does not press the alert button i.e. failing to receive an agreement; [no response]). 
However, Zhang et al. does not teach when the controller fails to receive the information indicating an agreement from both the first user terminal and the second user terminal, the controller retransmits the warning information to the first user terminal and the second user terminal.
On the other hand, KLEINSTUCK teaches when the controller fails to receive the information indicating an agreement from both the first user terminal and the second user terminal, the controller retransmits the warning information to the first user terminal and the second user terminal ([0010], Lines 1-5). It would have been obvious for someone with ordinary skill in the art before the effective filing date to modify the Zhang reference by the features of the KLEINSTUCK reference which comprise resending the warning signal in the event that the warning signal has not been acknowledged. This provides a reminder for the users of the warning signal and the emergency situation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669